Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
Acknowledgement is made of Applicant’s claimed domestic priority under 35 U.S.C. § 119(e), of U.S. Provisional Application Serial No. 63/162,485, filed 03/17/2021.


Status of the Claims
The amendment dated 05/13/2022 is acknowledged.  Claims 1-30 are pending and under examination.


Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 5/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Drawings Objections
The drawings are objected to because Figure 1 is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections 
Claims 7-8, 29 are objected to for the following informalities:
Claims 7-8 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-10, 12-20, 23-28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ching et al. “Ching” (WO2019144966).
	The claims are directed to a method, comprising: partitioning a biological fluid comprising a virus and free nucleic acid in an aqueous multi-phase partitioning system, wherein at least 95% of the free nucleic acid partitions in a first phase of the partitioning system; and determining the virus within the partitioning system.
	Regarding claims 1-5, 12-20, 24-28, 30, Ching discloses a method of detection of a viral nucleic acids by using two phase partitioning system and based on a label based detection, wherein the labelled moieties specifically bind the target and the signal from the label serves as an indicator of the presence of the target, wherein the target is viral nucleic acid (Abstract, claim 1, 8, 9, 10, 11, 15, 16, paragraphs 185 and 206) (instant claims 1-5, 12-14, 30). Moreover, according to paragraphs 6 and 72 of the prior art, the method thereof is envisaged for management of diseases detectable via their nucleic acids and the sample is derived from a subject, such as the exemplary blood sample of the prior art. Therefore, it is considered that the fact that analyzed sample is a fluid arising from a subject suspected of being infected with the virus is considered to be disclosed by the prior art. Moreover, according to present claim 17, the binding moiety comprises a complementary nucleic acid to a portion of the genome of the virus, and according to present claim 20, the signaling moiety is a fluorescent dye (instant claims 5, 9).
	Regarding claim 9, Ching discloses the detection by colorimetric signals (paragraph [00212]).
	Regarding claim 10, Ching discloses the release of nucleic acids from the sample (paragraph [00086]) which may be viral (Abstract, claim 1).
	Regarding claims 15-17, Ching discloses sequencing the free nucleic acid (paragraph [0013]).  With respect to claim 17, it is inherently known that the concentrations of the primers and test sample (i.e. free nucleic acid) is determined prior to sequencing.
	Regarding claims 18-20, Ching discloses the processing can be done in the partitioning system simultaneously or sequentially (paragraph [00214]).
	Regarding claims 24-26, Ching discloses the source of the various samples that can be utilized in the method (paragraph [0069]).
	Regarding claim 27, Ching discloses the subject may be human (paragraph [0059).
	Regarding claims 23 and 28, Chin discloses the virus may be a coronavirus (paragraph [0095]).
Therefore, the cited prior art anticipates the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 6, 11, 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ching et al. “Ching” (WO2019144966) in view of Chait (US PGPUB 20140065642).  The teachings of Ching et al. are outlined above and incorporated herein. 
	Regarding claim 6, Ching discloses a method of detection of a viral nucleic acids by using two phase partitioning system and based on a label based detection, wherein the labelled moieties specifically bind the target and the signal from the label serves as an indicator of the presence of the target, wherein the target is viral nucleic acid (Abstract, claim 1, 8, 9, 10, 11, 15, 16, paragraphs 185 and 206).
	Ching does not teach the virus binding moiety is an antibody.
	Chait, however, discloses a phase partitioning system used for the detection of target molecules of interest (Abstract and claims 1,2, 3 of the prior art). As analyzed targets the prior art discloses viruses inter alia (paragraph 52 of the prior art). Moreover, the prior art discloses the use of antibodies as probes for the targets (paragraphs 56, 80, 94, 103 of the prior art). Also the use of labels, such as fluorescent labels is disclosed (paragraph 43 of the prior art).
	It would have been obvious to one of ordinary skill in the art to generate a method comprising detection of a virus in a sample using two phase partitioning system as taught by Ching whereby the binding moiety is an antibody as taught by Chait.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given the knowledge that viral detection moieties such as antibody binding are considered conventional and routine to one of ordinary skill in the art in order to specifically determine a virus.  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claim 11, with respect to “at least 99% of the free nucleic acid partitions in a first phase”, since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	Regarding claims 21-22, with respect to the step occurring within specific times in the system, since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648